DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US Patent No.: 6,718, 062 B1, hereinafter, ‘Zhang’.
1. (Currently Amended) An information processing apparatus comprising:
an image acquiring unit configured to acquire images captured by a plurality of image
capturing devices (this is met by at least figure 2 – col. 4 line 60 –col. 5 line 22, the context that states “The images (210, 212, 214) can be graphical images taken by a camera and containing two dimensional image data of the scene, in any suitable format, such as bitmap or raster image data format” ); a contour extracting unit configured to extract a contour of an object from each of the acquired images(  this is met by at least figure 2 – col. 4 line 60 –col. 5 line 22 – “A curve matching module 216 receives the images (210, 212, 214) and correlates the images to each other by matching the curves of the images (210, 212, 214). The matched curves of the images represent geometrical three dimensional (3D) curve information 218, such as 3D vector information, of the scene. This 3D vector information geometrically represents the scene and can be used in any suitable manner, for example, to digitally reconstruct the scene for stereo vision applications 220”): a detection unit configured to detect a set of corresponding points representing an identical three dimensional position from the images by using the contour extracted from each of the images and an epipolar line going through the images (this is met by curve matching and using epipolar geometry and preprocessing outlined in at least col. 4 lines 39-47 , col. 5 lines 63 – col. 6 lines 6, col. 10 lines 25, and col. 14 ); a depth estimating unit configured to estimate a depth of the three dimensional position represented by the set of corresponding points (i.e., this is met by curve matching where the distance and uncertainty between the curves are calculated col. 4 lines 39-47 , col. 5 lines 63 – col. 6 lines 6, col. 10 lines 25, and col. 14); a calculation unit configured to calculate an angle formed by the epipolar line and a tangential direction of the contour (e.g., see col. 14 lines 39-40); and a depth correcting unit configured to correct the estimated depth based on the  calculated angle (i.e., this is met by using the angle determined in preprocessing – col. 14. and the relaxation framework which is used to progressively reduce the matching ambiguity and thus correcting the depth  col. 2 lines 8-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent No.: 6,718, 062 B1, hereinafter, ‘Zhang’ in view of well known art.  
 	Consider claim 8, Zhang teaches the claimed invention except wherein the depth correcting unit corrects the depth by an error function using a least squares method.
 	 However, the Examiner respectfully submit that the least squares method is notoriously well known technique in the art. The least-squares method is a mathematical technique that allows the analyst to determine the best way of fitting a curve. In fact, the most common method for the determination of the statistically optimal approximation with a corresponding set of parameters is called the least-squares (LS) method and was proposed about two centuries ago by Carl Friedrich Gauss. 
  	Therefore, it would have been obvious to a person of ordinary skill in the art to try correcting the depth by an error function using a least squares method for the purpose of curve fitting.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches modeling “uncertainty” (col.2 ) and anticipates that reliability is needed (e.g., col. 1ines 14 –22 ) but does not specifically teach a reliability is determined.  It is submitted that uncertain  a particular value was one would still need to know the level of reliability attached to the certainty or uncertainty and therefore based on the explicit calculation of a reliability there is a distinction.  The prior art does not teach extracting unit configured to acquire a reliability of the depth based on an angle formed by an epipolar line and a tangential direction of the contour; and a depth correcting unit configured to correct the depth based on the depth and the reliability with respect to the particular claim context. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646